Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (method of reducing protein rupture from compressive force) and the species of Ca2+, tau, and micromolar concentrations in the reply filed on 3/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 3, 7-8, and 14 are withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/21.
Claims 1, 2, 4-6, and 9-13 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The claim requires a “micromolar concentration” of the cation. There is no special definition of this phrase. The ordinary definition could be interpreted in a number of ways. First, a micromolar concentration may mean exactly one millionth of a mole per liter; see FreeDictionary (form 892). Second, it could mean any value expressed with “µM” units. For example, the specification describes catalase as “0.04 mg/mL” (paragraph 137). Thus, expressing a value less than one (1) while using a certain unit is clearly acceptable. In the same way that “0.04 mg/ml” might reasonably be considered “mg/mL” amounts, a value of, e.g., 0.5 µM may reasonably be considered micromolar amounts.
From the specification, “micromolar” is only described in contrast to “millimolar”, with no context to interpret the metes and bounds of these phrases.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, there is insufficient information and guidance for one to properly determine when a value is or is not “micromolar” within the context of claim 13.
Therefore, claim 13 is indefinite.

Claims 1-2, 4-6, and 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The specification demonstrates that exposure to a cation will increase the forces a protein will tolerate before it ruptures. This could be considered either preventing rupture at a specific force value or reducing rupture of the protein. However, the claim recites both terms and it is unclear how the two are meant to be different. “A protein” as claimed cannot have the actual rupture reduced because, as noted above, the protein exists as either ruptured or not ruptured and there is no state between these values, e.g., of being “less ruptured”.
Therefore, claims 1-2, 4-6, and 9-13 are indefinite.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush group includes the element “other animal”. However, it is unclear what the “other” refers to. This element may be any non-human animal or it may be referencing any non-mammal animal.
Therefore, claim 11 is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, and 9-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural process without significantly more.
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are a method and fall within the statutory category of a process.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are directed to a natural process which is performed by mere human biology. The instant claims require exposing tau to micromolar concentrations of calcium. There is no special definition for “exposing” in the instant specification and so the broadest reasonable interpretation is any process which causes calcium to be present with tau meets this limitation. The tau and exposure happens in a living cell present in the human subject (instant claim 11) and an “aqueous solution” describes the neuronal environment where tau is naturally found (e.g., specification paragraph 109). As evidenced by Grienberger (form 892), “most neurons have an intracellular calcium concentration of about 50-100 nM” (p.863 C1-2), which is below the instantly claimed micromolar concentration. However, this concentration “can rise transiently during electrical activity to levels that are ten to 100 times higher” (p.863 C2). In other words, during the natural process of neuronal activity, calcium concentrations rise to the micromolar range, “exposing” intraneuronal tau to the claimed concentration of the calcium cation. Thus, humans undergoing the natural process of neuronal function are practicing the instant method as claimed. This is true of any human subject, including those with a neurodegenerative disease. 
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claims do not require any external administration of the calcium, do not require any actual compressive force be applied, etc. The claim encompasses exposing tau to micromolar concentrations of calcium in a living cell in a human subject with nothing more and so reads on the natural process itself without any additional steps. Thus, the claim clearly does not integrate this natural process into a practical application.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, as above, there are no elements beyond the description of the natural process itself and so does not add significantly more.
Therefore, claims 1-2, 4-6, and 9-13 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-2, 4-6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grienberger as evidenced by Braak (form 892).
Regarding claim 1, Grienberger teaches, “most neurons have an intracellular calcium concentration of about 50-100 nM” (p.863 C1-2), which is below the instantly claimed micromolar concentration. However, this concentration “can rise transiently during electrical activity to levels that are ten to 100 times higher” (p.863 C2). In other words, during the natural process of neuronal activity, calcium concentrations rise to the micromolar range, “exposing” intraneuronal tau to the claimed concentration of the calcium cation. Thus, Grienberger teaches that humans undergoing the natural process of neuronal function are practicing the instant method as claimed, exposing a protein (tau) to a concentration of a cation (Ca2+) effective to prevent or reduce rupture of the protein from the compressive force (micromolar).
Regarding claim 2, the properties described by Grienberger are inherently present in human neurons.
Regarding claim 4, tau exists intraneuronally as evidenced by Braak and so would be exposed to the calcium spike described.
Regarding claim 5, calcium is a metallic cation.
Regarding claim 6, the cation being Ca2+ is taught as above.
Regarding claim 9, this claim does not require any compressive force actually be applied, only that the concentration of cation is effective to prevent or reduce the rupture of the protein exposed to a compressive force of at least about 12 pN. As the concentration is the same in the art as it is in the claims (micromolar), the same protection must inherently be provided.
Regarding claim 10, the Examiner takes note that the cytosol of a neuron is an aqueous solution.
	Regarding claim 11, the properties of the neurons described by Grienberger are present in living human neurons.
	Regarding claim 12, the neurons of a subject with a neurodegenerative disease still exhibit electrical activity and have intraneuronal tau deposits as discussed above.
2+, meeting this claim’s limitations.
	Therefore, claims 1-2, 4-6, and 9-13 are anticipated.

Claim(s) 1, 4-6, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Meythaler (US 20100210604; form 892) as evidenced by Huhmer (form 892) and Pubchem (form 892).
Regarding claim 1, Meythaler teaches delivery of a composition comprising calcium via intrathecal pump (claims 1, 17). Intrathecal delivery is delivery to the spinal fluid (CSF; paragraph 5). As evidenced by Huhmer, CSF inherently contains proteins (table 1) which would thus be “exposed” to the calcium composition of Meythaler. Notably, calcium chloride in an aqueous environment will dissociate into Ca2+ and 2 Cl-. The amount of calcium chloride dihydrate in the solution is 1-3 mM (claim 4). Molecular weight is an inherent and inseparable property of an element or molecule. The molecular weight of calcium chloride dihydrate is 147.01 g/mol (Pubchem; form 892) while the calcium cation is 40.08 g/mol (Pubchem), and so calcium is ~27% of the molar mass of the compound added. This arrives at protein exposure values of ~275-820 µM Ca2+. As per instant claim 13, micromolar concentrations of the cation meet the limitations of “a concentration of a cation effective to prevent or reduce rupture of the protein from the compressive force” and so meets the limitations of exposing a protein to such a concentration.
Regarding claim 4, tau is listed among the proteins found in CSF (table 1).
Regarding claim 5, calcium is a metallic cation.
Regarding claim 6, the cation being calcium is described above.
Regarding claim 9, this claim does not require any compressive force actually be applied, only that the concentration of cation is effective to prevent or reduce the rupture of the protein exposed to a compressive force of at least about 12 pN. As the concentration is the same in the art as it is in the claims (micromolar), the same protection must inherently be provided.
Regarding claim 10, CSF is an aqueous solution, e.g., Meythaler paragraph 23; Huhmer p.6 C1.
Regarding claim 13, as above, the concentration of the cation is in the micromolar range.
Therefore, claims 1, 4-6, 9-10, and 13 are anticipated.

Claim(s) 1-2, 4-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Lester (US 20160324942; form 892) as evidenced by Huhmer, Braak, and Cohen (form 892).
Regarding claim 1, Lester teaches administering a flushing solution comprising calcium chloride dihydrate intrathecally (claims 12, 21, 25, 27). As discussed above, intrathecal administration is delivery to the CSF which inherently contains proteins. As such, the method of Lester exposes proteins to an amount of cation. Further, the amount of 0.21 mg/mL calcium chloride dihydrate is roughly 57 mg of calcium, which is more than administered in Meythaler above and so likewise must meet the limitations of “a concentration of a cation effective to prevent or reduce rupture of the protein from the compressive force” and so also meets the limitations of exposing a protein to such a concentration.
Regarding claim 2, tau exists in a human cell (Braak). Lester also teaches direct administration to the brain (paragraph 74) and ICV (claim 20). Direct administration to the brain would clearly expose those cells—and thus the protein—to the calcium. ICV administration also inherently exposes neurons as evidenced by Cohen’s discussion of the BBB separating the brain from the blood and using ICV to bypass that barrier.
Regarding claim 4, tau exists in human cells and would be exposed to the calcium present in the method of Lester as described above.
Regarding claim 5, calcium is a metallic cation.
Regarding claim 6, calcium chloride dissociates into Ca2+ cations as discussed above.
Regarding claim 9, this claim does not require any compressive force actually be applied, only that the concentration of cation is effective to prevent or reduce the rupture of the protein exposed to a compressive force of at least about 12 pN. As the concentration is effective to prevent or reduce rupture as described above, the same protection must inherently be provided absent evidence to the contrary.
Regarding claim 10, the intraneuronal environment is an aqueous solution.
Regarding claim 11, the method of Lester is one of administration to a human (paragraph 39).
Regarding claim 12, the method of Lester is a method of treating CLN2 disease, which is characterized by dysfunctional TPP1 expression and lysosomal storage material accumulation (paragraph 4), meeting the criteria of a condition involving protein dysfunction or aggregation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649